Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Amendment
	Applicant’s preliminary amendment filed 10/18/2019 has been received and entered.  Claims 1-64 have been cancelled, claims 65-85 have been added.
Claims 65-85 are pending and currently under examination.

Priority
This application filed 2/26/2019 is a continuation of 13/692727 filed 12/3/2012 which claims benefit to US provisional applications 61/661256 filed 6/18/2012, 61/640527 filed 4/30/2012 and 61/565879 filed 12/1/2011; and is related to (as a CIP to ‘727 parent) 13/954247 filed 7/30/2013 to which PCT/US1446702 filed 7/15/2014 is a CON.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Comment
In parent application 13/692727 there was a restriction requirement, however in prosecution there was shift in invention to encompass the non-elected group which was cancelled.  In ‘727, claim 1 was amended to include the limitations of claim 33 (now cancelled).  It is noted that claims 33-52, 54-64 (now cancelled) which were drawn to a method of treatment.  In prosecution of ‘727, in view of the amendment and examination of the claims the group for treatment were effectively rejoined/withdrawn with the examination of the claims.  Further, it is noted in the prosecution of ‘727 Applicants requested that the withdrawn claims be rejoined and allowed concurrently, and timely traversed the restriction (election) requirement in the reply filed on 3/28/2014.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 65-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent 10255410 (U.S. Patent Application No.  13/954,247).  
In the instant case, the claims provide overlapping steps and limitations as that provided in ‘410.

35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

It is noted that claim 64 has been added and is consistent with allowed claim 1 of US Patent 10255410.  For clarity and completeness of the record, an update evaluation of the pending claims is provided
Claim analysis
Claim 64 has been added and is generally drawn to a method of analyzing a subject at risk of Barrett’s metaplasia.  More specifically, the claim preamble has been amended to delete ‘identifying a subject to at high risk of disease progression’ and provides a new additional limitation of the subject sample source and specific determination steps for high risk of metaplasia to adenocarcinoma. 
For step 1 of the 101 analysis, it is found that the claims are directed to a statutory category of a process.  Specifically as a method of amplifying and analyzing amplified sequences for variants.
For step 2A of the 101 analysis, the judicial exception of the claim are the steps where the mutation is categorized and a calculation is performed to assign a subject to a risk category.
For step 2B of the 101 analysis, the step of amplifying the specific microsatellite regions and administering to the subject a treatment are considered an additional element.  In review of the specification and art of record, it appears that the specific treatments recited and required of the claim are known treatments for Barrett’s metaplasia.  In view of guidance of the specification and evidence of record, this step does not appear to add significantly more than to indicate to treat a patient with known treatment modalities.   However, there are two additional physical steps of amplifying DNA in a specimen and detecting a sequence (to determine a variant in a microsatellite region) which also are considered additional elements.  While the additional elements broadly of obtaining the sequences are considered routine and conventional, the claims require amplification of specific DNA sequences of a subject with Barrett’s metaplasia.  Based on the art of record, there is no indication that the amplification step and treatment steps were practiced together, thus the claims as a whole are found to be significantly more and not conventional when viewed as a whole.  With respect to the judicial exception, review of the specification provides adequate evidence (see table in specification) the assessment and application of the analysis for more accurate and possible better treatment of subjects at higher risk of Barrett’s metaplasia progressing to adenocarcinoma.
Given the analysis above and evidence of record, the claims are found to be directed to patent eligible subject matter.

Conclusion
No claim is allowed.  
The closest art of record is Halling et al. who provide guidance to statistically assess a mutations, however Halling et al. fail to teach the ‘mutational load based' or to teach categorizing clonality, and do not provide the correlations with specific mutations in the listed sequences as high and low risk recited in the instant claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph Woitach/            Primary Examiner, Art Unit 1631